                                                                       USDC-SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
 SAMUEL SMALL,                                                         DATE FILED:

                               Plaintiff,
                                                                          09-CV-1912 (RA)
                          v.
                                                                               ORDER
 THE CITY OF NEW YORK, et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         The parties are hereby ordered to split the costs of the daily transcripts for this trial.

SO ORDERED.

Dated:      May 25, 2021
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
